UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6428


WALTER DELANEY BOOKER, JR.,

                Plaintiff – Appellant,

          v.

M. E. ENGELKE, Director of Food Services; N. GREGG, State
Dietitian; H. PONTON, Regional Administrator, Western; L.
FLEMING, Warden; M. BROYLES, FOMB; Q. REYNOLDS, Unit
Manager; J. COMBS, Assistant Warden; BRYANT, Sergeant; CHOW
HALL OFFICERS, C and D side; WITT, Correctional Officer; M.
ELAM, Regional Administrator, Western,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:16-cv-00084-JLK-RSB)


Submitted:   September 22, 2016             Decided:     October 12, 2016


Before AGEE and    KEENAN,    Circuit    Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Walter Delaney Booker, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Walter Delaney Booker, Jr., appeals the district court’s

order denying his motion for a preliminary injunction.                We have

reviewed the record and find no reversible error.                Accordingly,

we deny the motion for injunctive relief and affirm for the

reasons stated by the district court.               Booker v. Engelke, No.

7:16-cv-00084-JLK-RSB (W.D. Va. Mar. 2, 2016).               We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2